DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 2 (claims 1-3) and SEQ ID NO: 4, wherein X2 is Aib in the reply filed on 4/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-21 are pending.
Claims 4-21 are withdrawn for being drawn to non-elected inventions (i.e., Groups 1 and 3-7).
Claims 1-3 are under examination to the extent they read on elected sequence of SEQ ID NO: 4, wherein X2 is Aib.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 12/13/2019 and 2/22/2021 have been considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vignati et al. (US 2014/0018291) in view of Rau et al. (US 2015/0258207).
The instantly claimed invention is broadly drawn to an aqueous pharmaceutical formulation comprising a therapeutically effective amount of (i) an incretin-insulin conjugate, (ii) a buffer, (iii) glycerin, (iv) phenol or m-cresol, and (v) L-arginine HCl, wherein the pharmaceutical formulation has a pH of about 6.9-7.5 and wherein said incretin-insulin conjugate comprises amino acid sequence of SEQ ID NO: 4 having Aib at X1.
 Vignati et al teach an incretin-insulin peptide having amino acid sequence as being instantly claimed, wherein X2 position of the incretin-insulin peptide comprises Aib (see SEQ ID Nos: 101, 102, 103, and many others). They teach that said peptide can be acylated with lysine residue ([0078], (SEQ ID NO:  402 or 410)). Vignati et al do not teach a formulation comprising glycerin, phenol or m-cresol, and L-arginine HCl.
Rau et al teach an insulin formulation comprising a buffer, and lyoprotectant that provides chemical and physical stability, wherein lyoprotectants include sugars, amino 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a buffer, glycerin, m-cresol and arginine HCl as taught by Rau et al an incretin-insulin conjugate as taught by Vignati et al. Additionally, one would have been motivated to do so because Rau et al teach a buffer, lyoprotectant including glycerin, an antimicrobial including m-cresol and phenol to make a stable formulation. Further, one would have a reasonable expectation of success in using a buffer, glycerin, m-cresol, arginine HCl to stabilize an incretin-insulin peptide conjugate as these components are routinely used in a peptide, protein or antibody stable formulation. Therefore, the instantly claimed invention is obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646